AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              )?
                                                                                                                                    Page l of I ,;,----- _;J



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)


                     Gabriel Madrigal-Salcedo                               Case Number: 3:19-mj-22924

                                                                            JoseG
                                                                            Defendant's


REGISTRATION NO. 66117208
                                                                                                      JUL 2 4 2019
THE DEFENDANT:
 [8J pleaded guilty to count(s) 1 of Complaint
                                          ------'------------l-liiJgy:i:wi,i_µLµ==~)E,,(,;~l'Q,WJ-t4---
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                         Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                              ,
                              ',(
                              ,• 1 TIME SERVED                           • _________ days
 IZI Assessment: $10 WAIVED [8J Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in - _
 t9e defendant's possession at the time of arrest upon their deportationfor removal. _ ,- _" \ r-,\r1 d I n EL- \ r, ' l                          f" '
 B. f'.owt.rei;ommends defendant be·deported/removed with relative, YCi nc i SC C ..1, ·             charged in case
  )q 1vrJ -d'd"l c) ': ,
    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                                          Wednesday, July 24, 2019



Received __
          ::,_;"~::..)_'_____
                         ' -----'---
              DUSM

                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3: 19-mj-22924
